Citation Nr: 1700092	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee instability due to chondromalacia and osteochondral fragments.  

2.  Entitlement to an initial compensable evaluation for status post fracture and surgery, left hip.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to January 1987 and from March 1989 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in September 2015 at which time it was remanded for additional development.  Specifically, the Veteran's claim was remanded so the Agency of Original Jurisdiction (AOJ) could schedule him for a hearing before a Veterans Law Judge (VLJ).  Pursuant to the remand directives, the Veteran was scheduled for a videoconference in September 2016, and he appeared and provided testimony before the undersigned in September 2016.  A transcript of the hearing has been associated with the claims file.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.  

This appeal was processed using the Veteran's Benefits Management System (VBMS). In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his service-connected right knee and left hip disabilities are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

The Veteran was provided VA examinations in connection with his service-connected right knee and left hip disabilities in July 2009.  During his hearing, he testified that his disabilities had worsened since his last VA examination.  Specifically, the Veteran stated that he has experienced increasing pain and instability in his knee, and has undergone cortisone shots and Synvisc therapy to help alleviate these symptoms.  The Veteran also reported to experience worsening flare-ups in his right knee and left hip joint, as well as increasing episodes of instability in the right knee - particularly whenever he tries to raise himself up from a sitting, leaning, or kneeling position.  See Hearing Transcript, pp. 7-9.  As it has been more than seven years since the Veteran has been provided a VA examination concerning his conditions and as he has asserted a worsening of both conditions, a remand is necessary to ensure that the record contains evidence of the current severity of the Veteran's service-connected right knee and left hip disabilities.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In addition, subsequent to these examinations, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the July 2009 VA examination report includes one set of range of motion findings for the right knee and left hip disabilities, and does not specify whether such testing was taken during active or passive motion.  In addition, the VA examination report does not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on his claims.

Also, as this claim is being remanded for additional development, the AOJ should also attempt to retrieve any outstanding private medical records pertaining to treatment provided for the Veteran's service-connected right knee and left hip disabilities.  [The Veteran testified during his hearing that he only seeks treatment with a private treatment provider and not at the VA.  See Transcript, pp. 5, 21.]  

Accordingly, the case is REMANDED for the following action:

1. Send a letter to the Veteran requesting that he provide the full address for Dr. L.W. at Saint Francis Orthopedic clinic, as well as the recent dates in which he received treatment with this physician since December 2015.  Finally, ask the Veteran whether he has received any additional private medical treatment for his right knee and left hip condition.  If so, ask the Veteran to provide the full address(es) for the private treatment facility(ies) where he receives, or has received, treatment for his knee and hip disabilities, as well as the specific dates in which he received treatment there.  Instruct the Veteran to complete a release form authorizing VA to request his private medical records from the identified treatment provider(s).  After obtaining the appropriate release of information forms where necessary, procure and associate with the claims folder copies of records of any outstanding private treatment that the Veteran may have received for his right knee and left hip disabilities.  If any records are not obtained, inform the Veteran and provide him opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

2. Once the above is completed and any identified records have been obtained and associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected right knee disability.  The examiner must review the claims file in conjunction with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's right knee disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected left hip disability.  The examiner must review the claims file in conjunction with the examination.  The examiner should describe the nature and severity of all manifestations of the Veteran's left hip disability.  

In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion, extension, abduction, adduction, and rotation.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins during flexion, extension, abduction, adduction and rotation.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  If not feasible to do so to any degree of medical certainty, then the examiner should so indicate.  The examiner should also note whether favorable, intermediate, or unfavorable ankylosis of the left hip is present.  In addition, the examiner should note whether there is flail joint of the left hip and/or any impairment of the femur and, if so, the severity of such.  

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's left hip disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


